Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on December 17, 2020 has been entered.
Claims 4, 6-11, 19 and 21-26 are canceled.  Claims 1, 3, 5, 13, 18, and 20 have been amended.
Claims 1-3, 5, 12-18, 20, 27 and 28 are pending in the instant application.
In the response to Election/Restriction filed April 21, 2020, Applicant elected the “REV-ERB” circadian clock gene as the circadian clock gene species.  In view of this election, this application contains claims 1-3, 5, 12, 15, 18 and 20 drawn to an invention nonelected without traverse in the reply filed on April 21, 2020.
Accordingly, claims 13, 14, 16, 17, 27 and 28 and the “REV-ERB” circadian clock gene have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's Amendment and Response filed December 17, 2020 have been considered.  Rejections and/or objections not reiterated from the previous Office Actions mailed December 1, 2020 and September 22, 2020 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed March 16, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Applicant’s Amendment filed December 17, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 16, 17, 27 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Vieira et al. (PLOS One, 2013 Vol. 8:1-15).
The claims are drawn to a composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression of one or more circadian clock genes, or activity of one or more circadian clock gene products, wherein said therapeutically effective amount is sufficient to reduce, treat, cure, or prevent a viral infection.  It is noted that in the Response to Election/Restriction filed April 21, 2020, Applicants elected the species of the “REV-ERB” circadian clock gene. 
NOTE:  The present Specification at paragraph [0056] discloses:
As used herein, a "therapeutically effective amount" is an amount of the agent according to the first aspect of the invention which, when administered to a subject, is sufficient to eliminate, reduce or prevent viral infection. A therapeutically effective amount may also be an amount at which there are no toxic or detrimental effects, or a level at which any toxic or detrimental effects are outweighed by the therapeutic benefits.

 siRNA composition.  See page 5 @ REV-ERB siRNA sequence.  More specifically, Vieira et al. teach REV-ERB down-regulation by siRNA (60–70% inhibition) in alphaTC1-9 cells.  Vieira et al. teach alphaTC1-9 cells were transfected overnight with 50 nM of siRNAs Silencer® Pre-designed REV-ERB
It should be noted that the Examiner is interpreting the 50 nM of REV-ERB siRNA taught by Vieira et al. to be a therapeutically effective amount since the administered amount caused no toxic or detrimental effects and the composition was shown to effectively inhibit REV-ERB mRNA expression and protein expression by 60-70%.  See Figures 2A and 2B, respectively.   
Vieira et al. also teach that REV-ERB siRNA alphaTC1-9 cells were transfected with optiMEM® culture medium without antibiotics and 1% of Lipofectamine 2000 which represent pharmaceutically acceptable carriers.
Vieira et al. does not necessarily specify that the REV-ERB siRNA is an anti-viral composition that is sufficient to reduce, treat, cure, or prevent a viral infection.  However, this language is nothing more than an intended use.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression or activity of one or more circadian clock genes, wherein the circadian clock gene is REV-ERB as taught by Vieira et al. is capable of being used as an anti-viral composition that is sufficient to 
Also, Vieira et al. does not necessarily specify that the REV-ERB siRNA is a vaccine composition.  However, this language is nothing more than an intended use.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression or activity of one or more circadian clock genes, wherein the circadian clock gene is REV-ERB as taught by Vieira et al. is capable of being used as a vaccine composition, and therefore meets the functionality as recited by Applicants, absent some evidence to the contrary.
The prior art to Vieira et al. teaches the same composition as instantly claimed.  Namely, a composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression of one or more circadian clock genes, wherein the circadian clock gene is REV-ERB.  Any underlying mechanism of action would be inherent to administration of the composition to cells or tissues.  
Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
 versus the composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression REV-ERB. In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed composition is different from the composition of the prior art such that composition of the prior art cannot have the intended use/functionality, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd. Pat. App. & Int. 1989).
There is nothing of record to show that the composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression REV-ERB of Vieira et al. is any different than the composition comprising a therapeutically effective amount of a synthetic siRNA that modulates the expression of one or more circadian clock genes, wherein the circadian clock gene is REV-ERB of the instant invention.
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
See MPEP 2112 with respect to inherency.
Before the effective filing date of the claimed invention, there was a desire to design a composition comprising a therapeutically effective amount a synthetic siRNA .  It would have been obvious for one of ordinary skill in the art to devise the composition of the claimed invention using the teachings and motivation of Vieira et al.  
A person of ordinary skill in the art would have been motivated and expected success to devise the composition as presently claimed for the purpose of treating diseases and disorders as taught and suggested by Vieira et al.
Therefore, claims 13, 14, 16, 17, 27 and 28 would have been prima facie obvious over the prior art of Vieira et al. before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635